       19-02259-NPO Dkt 8 Filed 06/21/19 Entered 06/21/19 19:00:41 Page 1 of 6

 Filll in this information to identify your case:

Debtor 1         Sherry D. Wells

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Southern District of Mississippi

Case number
(If known)



                                                                                         Check if this is an amended plan,
                                                                                          and list below the sections of the
                                                                                            plan that have been changed.
                                                                                         ___________________________

Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                           12/17


Part 1:           Notices
               This form sets out options that may be appropriate in some cases, but the presence of an option on the
To
               form does not indicate that the option is appropriate in your circumstances or that it is permissible in your
Debtors:
               judicial district. Plans that do not comply with local rules and judicial rulings may not be confirmable. The
               treatment of ALL secured and priority debts must be provided for in this plan.

               In the following notice to creditors, you must check each box that applies.

                Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
To
                 case. If you do not have an attorney, you may wish to consult one.
Creditors:
                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
                 must file an objection to confirmation on or before the objection deadline announced in Part 9 of the
                 Notice of Chapter 13 Bankruptcy Case (Official Form 309I). The Bankruptcy Court may confirm this
                 plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                 The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may
                 be confirmed.
                 The following matters may be of particular importance. Debtors must check one box on each line to
                 state whether or not the plan includes each of the following items. If an item is checked as “Not
                 Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.



 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which                             Not
             may result in partial payment or no payment to the secured creditor.         Included          included




 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                    Not
             security interest, set out in Section 3.4.                                   Included          included




 1.3         Nonstandard provisions, set out in Part 8.                                                          Not
                                                                                           Included         included



Part 2:       Plan Payments and Length of Plan
      19-02259-NPO Dkt 8 Filed 06/21/19 Entered 06/21/19 19:00:41 Page 2 of 6

2.1   Length of Plan.
The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above
median income debtor(s). If fewer than 60 months of payments are specified, additional monthly payments will be
made to the extent necessary to make the payments to creditors specified in this plan.
2.2   Debtor(s) will make regular payments to the trustee as follows:
Debtor shall pay $142.00 (    monthly,     semi-monthly,        weekly, or   bi-weekly) to the chapter 13
trustee. Unless otherwise ordered by the court, an Order directing payment shall be issued to the debtor’s
employer at the following address: ___________________________
Home Depot
6325 I-55 Frontage Rd.
Jackson, MS 39213
                                           Mississippi Chapter 13 Plan
       19-02259-NPO Dkt 8 Filed 06/21/19 Entered 06/21/19 19:00:41 Page 3 of 6

Joint Debtor shall pay $0.00 (   monthly,      semi-monthly,       weekly, or    bi-weekly) to the chapter 13
trustee. Unless otherwise ordered by the court, an Order directing payment shall be issued to the debtor’s
employer at the following address: ___________________________
2.3     Income tax returns/refunds.
        Check all that apply
      Debtor(s) will retain any income tax refunds received during the plan term.

      Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days
of filing the return and will turn over to the trustee all income tax refunds received during the plan term.
      Debtor(s) will treat income tax refunds as follows:
_______________________
2.4     Additional payments.
        Check one:
      None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

   Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated
amount, and date of each payment.
______________________

Part 3:      Treatment of Secured Claims
3.1 Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2
herein.)
        Check all that apply.
      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
3.2     Motion for valuation of security, payment of fully secured claims, and modification ofundersecured claims.
Check one.
      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

    Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of
determination of the amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to
value the collateral described below at the lesser of any value set forth below or any value set forth in the proof of
claim. Any objection to valuation shall be filed on or before the objection deadline announced in Part 9 of the Notice
of Chapter 13 Bankruptcy Case (Official Form 309I).
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured
claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the
creditor’s allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless
otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over any
contrary amounts listed in this paragraph.

Name of          Estimated amount of creditor’s                           Value of        Amount of secured Interest
                                                      Collateral
creditor         total claim #                                            collateral      claim             rate*
Credit                                                2010 Buick
                 $13,380.00                                               $7,700.00       $7,700.00              6.75%
Acceptance                                            LaCrosses

#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:

Name of creditor                      Collateral            Amount per month                         Beginning



*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District. For vehicles
identified in § 3.2: The current mileage is 2010 Buick LaCrosses, 100000
3.3     Secured claims excluded from 11 U.S.C. § 506.
Check one.
      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
        19-02259-NPO Dkt 8 Filed 06/21/19 Entered 06/21/19 19:00:41 Page 4 of 6

 3.4      Motion to avoid lien pursuant to 11 U.S.C. § 522.
 Check one.
       None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
 3.5      Surrender of Collateral.
 Check one.
       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

      The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The
 debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the
 collateral only and that the stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting
 from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                 Collateral
Conn Credit                                      Household goods - household goods
West Creek FInancial                             Household goods - household goods
Capital Furniture                                Household goods - household goods
Tower Loan                                       Household goods - household goods
One Main Financial                               Household goods - household goods



Part 4:       Treatment of Fees and Priority Claims
                                                                      4.1   General
 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in §
 4.5, will be paid in full without postpetition interest.
 4.2     Trustee's fees
 Trustee’s fees are governed by statute and may change during the course of the case.


4.3     Attorney's fees
      No look fee: $3,600.00
         Total attorney fee charged: $3,600.00
         Attorney fee previously paid: $0.00
         Attorney fee to be paid in plan per confirmation order:$3,600.00

      Hourly fee: $______ (Subject to approval of Fee Application.)


4.4     Priority claims other than attorney’s fees and those treated in § 4.5.

       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.



4.5    Domestic support obligations.
      None . If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


      POST PETITION OBLIGATION: In the amount of $_____ per month beginning _____
To be paid       direct,     through payroll deduction, or      through the plan.

     PRE-PETITION ARREARAGE: In the total amount of _____ through _____ which shall be paid in full over the
 plan term, unless stated otherwise: _______
 To be paid        direct,     through payroll deduction, or     through the plan.

Part 5:         Treatment of Nonpriority Unsecured Claims
                                                                                        5.1   Nonpriority unsecured
       19-02259-NPO Dkt 8 Filed 06/21/19 Entered 06/21/19 19:00:41 Page 5 of 6

claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one
option is checked, the option providing the largest payment will be effective. Check all that apply.
[ ] The sum of $0.00.
      0.00% of the total amount of these claims, an estimated payment of$0.00.

      The funds remaining after disbursements have been made to all other creditors provided for in this plan.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
        approximately $0.00.
        Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in
        at least this amount.
5.2    Other separately classified nonpriority unsecured claims (special claimants).Check one.
      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

Part 6:        Executory Contracts and Unexpired Leases
                                                                                    6.1 The executory contracts
and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
unexpired leases are rejected. Check one

      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7:           Vesting of Property of the Estate
                                                                                        7.1    Property of the estate will
vest in the debtor(s) upon entry of discharge.

Part 8:             Nonstandard Plan Provisions
                                                                                        8.1    Check “None” or List
Nonstandard Plan Provisions
      None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

Part 9:                          Signature(s):
                                                                                        9.1   Signatures of Debtor(s)
and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the
Debtor(s) must provide their complete address and telephone number.
 /s/ Sherry D. Wells
Signature of Debtor 1                                              Signature of Debtor 2
Executed on 06/21/2019                                             Executed on
879 William Blvd 14E
Address Line 1                                                     Address Line 1


Address Line 2                                                     Address Line 2
Ridgeland, MS 39157
City, State and Zip Code                                           City, State and Zip Code
________________                                                   ________________
Telephone Number                                                   Telephone Number
     19-02259-NPO Dkt 8 Filed 06/21/19 Entered 06/21/19 19:00:41 Page 6 of 6

/s/ Edwin Woods
                                                                    Date: 06/21/2019
Signature of Attorney for Debtor(s)
5760 I55 North
Address Line 1
Suite 100
Address Line 2
Jackson, MS 39211
City, State and Zip Code
601-353-5000
[8893]
MS Bar Number
lwilkinson@bondnbotes.com
Email Address


                                      Mississippi Chapter 13 Plan
